U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-59114 TIME ASSOCIATES, INC. (Name of small business issuer in its charter) NEVADA 33-0730042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4lvd. Suite 600 Palm Beach, FL (Address of principal executive offices) (Zip Code) Issuer's telephone number (including area code): (888) 720-2112 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated file o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso No x| The registrant's revenues for its most recent fiscal year were $646,932. The aggregate market value of the voting common equity held by non-affiliates of the registrant computed by reference to the closing sale price of the common stock at $4.90 (post-split) ($0.07 pre-split) per share as of August 17, 2010 was $784,377. The number of shares outstanding of the registrant's only class of common stock, $0.001 par value per share, was 348,649 as of September 15, 2010. The registrant has no outstanding non-voting common equity. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART I Item 1. Description of Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Description of Property 3 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 5 Item 7. Management's Discussion and Analysis or Plan of Operation 6 Item 7A. Quantitative And Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements 8 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 9 PART III Item 10. Directors, Executive Officers, Promoters, Control Persons And Corporate Governance 10 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accountant Fees and Services 13 Item 15. Exhibits 14 i PART I ITEM 1. DESCRIPTION OF BUSINESS. General We, Time Associates, Inc. ("we", "Time Associates" or the "Company"), are engaged through our two divisions in the telemarketing for the insurance agencies and direct mailing for mortgage companies. Time Associate's direct mail marketing division is a full service direct mail marketing service which prints and mails mortgage solicitations to potential home borrowers on behalf of mortgage companies to generate mortgage leads to help them increase their mortgage business. Time Associate's telemarketing division is a full service telemarketing service which schedules appointments for generating expiration dates and appointments for insurance agencies to bid on commercial policies for insurance producers to build their business. Our principal executive offices were located at 1580 N. Batavia Street, Suite #2, Orange, California 92867 until July, 2010.Our current address is 4lvd. suite 600Palm Beach, FL 33410, and our phone number is (888) 720 2112. Organization Our Company was organized under the laws of the state of California on November 5, 1996 as Renet Services, Inc. The name was changed to Time Lending, California, Inc. on August 4, 1998 and we reincorporated in the state of Nevada in December, 2000 by merging with Time Lending, California, Inc., a Nevada corporation. Time Lending, California, Inc. was formerly the wholly-owned subsidiary of Time Financial Services, Inc., a Nevada public company. A share exchange agreement was signed between Time Financial Services, Inc. and Interruption Television, Inc., a company which has a high growth potential as a supplier of television content to the television markets of Asia, pursuant to which the share exchange transaction was completed on July 20, 2000. As a part of that transaction, Time Lending California, Inc. was sold to the management (Messrs. Pope and La Puma) and all Time Financial Services, Inc. shares held by Time Lending, California, Inc. were cancelled. Time Lending was the wholly owned subsidiary of Time Financial. Time Lending was the operating company with all income and operations occurring within Time Lending for Time Financial. On March 16, 2009 the Company name was changed to Time Associates, Inc. The trading symbol was changed to "TIAS." Mr. Pope was President and a Director and Mr. La Puma was the CFO and a Director of Time Financial up to July 20, 2000 when they resigned. SUBSIDIARIES OF TIME ASSSOCIATES Time Associates owns 50% of three subsidiaries. The remaining shares are owned equally by Mike Pope and Philip La Puma. Time Management Inc. is our 50% owned subsidiary; incorporated on July 27, 2000 and located in Orange, California. Time Management is a real estate management company with Mike Pope as a broker. It currently manages no properties. Tenth Street Inc. was incorporated in Nevada March 23, 1997 by Michael Pope and was inactive until it was acquired by Time Lending and activated as a subsidiary on December 20, 2000. The shares of common stock of Tenth Street, Inc. were issued to us in consideration for payment of incorporation expenses. Time Associates owns 50% of Tenth Street. Tenth Street is set up as the list management company. Tenth Street plans to grow its data sales brokering business as the Tenth Street has a minor role in the resale of data purchased from address list companies. When there is revenue and expenses, it is included in the direct mail segment and represents less than 1% of the total. Time Marketing Associates Inc. was incorporated in Nevada on July 27, 2000. It is a 50% owned subsidiary of Time Lending. Its business is addressing via computer printers, a mailing piece for mortgage lenders and brokers. Time Marketing operates under the DBA of Signature Marketing. Through Signature Marketing, we prepare and mail direct mail pieces for mortgage companies to borrowers. The Time Marketing subsidiary offers direct mail product alternatives to the primary two part snap out mailer of Time Lending under the its dba Signature Marketing. Additionally, Time Marketing does the telemarketing for insurance Agencies. This company provides marketing data and appointments for insurance Clients. Business Overview Time Associates is a marketing company, which offers different products and services for each business. Time Associates' direct marketing (d.b.a.: Signature Marketing) is a full service direct mail, and telemarketing service which prints and mails mortgage solicitations to potential home borrowers on behalf of mortgage companies to generate mortgage leads to help them increase their mortgage business and telemarkets for commercial insurance agencies. We do not have any agreements with mortgage companies to provide them with direct mail marketing. Typically, a mortgage service company would order a mailing and pay for it upon the order. The direct mail segment generates revenues on a per mailing or per job basis. Each mailing is paid in advance and includes printing of the mailing piece, imprinting an address and taking the batch to the post office for mailing. All mailings are made out of the Orange, California post office and may be sent to any state. Additional revenues are generated through the sale of address list obtained from national list companies. The direct mail division consults with mortgage companies to determine how much mail they need to send and what loan programs to offer, as well as what geographical and demographic areas will provide the best results. Time Associates' experienced management strives to maintain a low overhead which allows it to be very cost competitive and always in the market. Time Associates is able to keep fixed expenses and administrative expenses low, because of shared use facilities including rent, equipment leases and use of part time production employees available as needed. REGULATION We will be subject to regulation by numerous federal and state governmental authorities. In California we are regulated by the California Department of Real Estate (DRE) and have been issued a corporate brokers license with Michael Pope as the broker-officer. The only approval required in the State of California to become a mortgage broker is the issuance of a real estate brokers license. The DRE controls all mortgage advertising in California. Each state has their own rule of mortgage advertising. The Federal Housing and Urban Development Agency (H.U.D.) controls all required disclosure for mortgage advertising. While still licensed, the Company no longer brokers loans. There is no government approval required for the direct mail business. The list companies who provide addresses to us must conform to consumer disclosure regulations and provide the ability for consumers to be dropped from mailing lists. The list companies also will review mailing pieces before selling addresses when credit information is sold to make sure that if a credit disclosure is required that it is present. 2 COMPETITION The competition in each segment is as always strong, yet, we are able to remain competitive in price and service. Management with its combined fifty years of real estate and mortgage experience is able to respond quickly to market shifts and provide excellent service in all areas. There is no dependence on a single customer or product/service line. The Company is dependent on the mortgage and real estate markets, which are now in significant decline from the last two years. Mortgage interest rates are around 5% and should remain to year end. We believe that year 2011 will be a down mortgage refinance year. Our opinion is based upon the Mortgage Banking Association publishes statistics and forecasts of mortgage originations on a national basis on their web site www.mbaa.org. The MBA charts show originations declining for the remainder of the year and through 2010. In our opinion, in this type of market, the major problem is competition for a smaller market. Many brokers have gone out of business with the drop in real estate values and the lack of sub prime lenders. The mortgage brokerage industry is a large fragmented industry with thousands of mortgage brokers nationally. This is similar to the real estate market where no one broker has an advantage over another in any given regional market. That is why advertising is important in generating sales and why direct mail is effective in generating loan business. Because of losses, most brokers have limited fund with which to advertise. The direct mail business of Time Associates concentrates on providing mailings for small to medium sized mortgage broker of which there are many thousands across the country. There are many direct mailers that can service this market, but we are one of a few that consistently advertise in the mortgage trade magazines that cater to this market nationally. Our client base reaches to most states in the country and will grow through continued advertising that we currently do. We also maintain competitive prices and good service, but the market has shrunk and the direct mail business will be down for this next year. Item 1A. Risk Factors Not required for small business companies. Item 1B. Unresolved Staff Comments. None. ITEM 2. DESCRIPTION OF PROPERTIES. Our facility in Orange, California is 2300 square feet of office and production Space which includes the workplace for the computers and printers used for addressing and mailing the direct mail pieces. We maintain our executive and administrative offices in the Orange, California facility. We moved to this facility in December 2005. It provides increased space at a lower rent. Our lease payments in fiscal 2010 were $25,200. Our lease payments in fiscal 2009 were $28,814. The facility in Orange, California is leased though January 2011. We believe that our existing facilities are adequate to meet our current needs and that suitable additional or alternative space will be available after January 2011. We have no assurance that future terms would be as favorable as our current terms. The Company has not invested in any real property at this time nor does the Company intend to do so. The Company has no formal policy with respect to investments in real estate or investments with persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS. None 3 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES PUBLIC MARKET Our common stock trades on NASD's over-the-counter market, the Bulletin Board under the symbol "TIAS". Our common stock has been trading sporadically since August, 2004. As of September 15, 2010 there were 85 holders of our common stock. The closing price of our common stock as of September 15, 2010 was $0.10 per share. As of May 20, 2005, we effected a 4-for-1 forward stock split of our common stock. All shares and per share amounts in the accompanying financial statements of the Company have been retroactively adjusted to give the effects of the forward stock split. DIVIDENDS The Company does not expect to pay any dividends at this time. The payment of dividends, if any, will be contingent upon the Company's revenues and earnings, if any, capital requirements, and general financial condition. The payment of any dividends will be within the discretion of the Company's Board of Directors and may be subject to restrictions under the terms of any debt or other financing arrangements that the Company may enter into in the future. The Company presently intends to retain all earnings, if any, for use in the Company's business operations and accordingly, the Board does not anticipate declaring any dividends in the foreseeable future. RECENT SALES OF UNREGISTERED SECURITIES None 4 ITEM 6: SELECTED FINANCIAL DATA BALANCE SHEET Fiscal Year Ended June 30, 2008 June 30, 2009 June 30, 2010 Total Assets $ $ $ Total Liabilities Stockholders Equity (Deficit) )* ) ) *Restated for Minority Interest RESULTS OF OPERATIONS Year ended June 30,2008 is restated. See financials. Fiscal Year Ended June 30, 2008 June 30, 2009 June 30, 2010 Total Revenues $ $ $ Total Expenses $ $ $ Net Income(Loss) $ ) $ ) $ ) Weighted Average Stock Outstanding Earnings (Loss)per Share before Tax $
